    Case 21-03020-sgj Doc 15 Filed 04/06/21                 Entered 04/06/21 09:52:51              Page 1 of 4




    LATHAM & WATKINS LLP                                   BUTLER SNOW LLP
    Andrew Clubok (pro hac vice)                           Martin Sosland (TX Bar No. 18855645)
    Sarah Tomkowiak (pro hac vice)                         Candice Carson (TX Bar No. 24074006)
    555 Eleventh Street, NW, Suite 1000                    2911 Turtle Creek Blvd., Suite 1400
    Washington, District of Columbia 20004                 Dallas, Texas 75219
    Telephone: (202) 637-2200                              Telephone: (469) 680-5502

    Jeffrey E. Bjork (pro hac vice)
    Kimberly A. Posin (pro hac vice)
    355 South Grand Avenue, Suite 100
    Los Angeles, CA 90071
    Telephone: (213) 485-1234

    Counsel for UBS Securities LLC and UBS
    AG London Branch

                        IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                             DALLAS DIVISION
------------------------------------------------------------
In re                                                        § Chapter 11
                                                             §
HIGHLAND CAPITAL MANAGEMENT, L.P., 1 §                         Case No. 19-34054-SGJ11
                                                             §
                                    Debtor.                  §
----------------------------------------------------------- §
UBS SECURITIES LLC AND UBS AG                                §
LONDON BRANCH,                                               §
                                                             §
                                    Plaintiffs               § Adversary Proceeding No.
                                                             §
vs.                                                          § 21-03020-sgj
                                                             §
HIGHLAND CAPITAL MANAGEMENT, L.P. §
                                                             §
                                                             §
                                                             §
                                    Defendant.               §
-----------------------------------------------------------




1
 The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.


58220150.v1
 Case 21-03020-sgj Doc 15 Filed 04/06/21           Entered 04/06/21 09:52:51     Page 2 of 4




                           Plaintiffs UBS Securities LLC and
                    UBS AG London Branch Consolidated Corporate
      Ownership Statement Pursuant to Federal Rule of Bankruptcy Procedure 7007.1

        Pursuant to Federal Rule of Bankruptcy Procedure 7007.1, plaintiffs UBS Securities LLC

and UBS AG London Branch, respectfully represent as follows:

        1.     Plaintiff UBS Securities LLC’s direct corporate parents are UBS Americas Inc. and

UBS Americas Holding LLC.

        2.     UBS Americas Inc. is wholly owned by UBS Americas Holding LLC.

        3.     UBS Americas Holdings LLC is wholly owned by UBS AG.

        4.     Plaintiff UBS AG London Branch is wholly owned by UBS AG.

        5.     UBS AG is wholly owned by UBS Group AG, a publicly-traded company.

        6.     UBS Group AG is the ultimate parent company of each of the plaintiffs and

indirectly owns 100% of their equity interests. No publicly held corporation owns 10% or more

of the equity interests of UBS Group AG.



 Dated: April 6, 2021.                             Respectfully submitted,

                                                   LATHAM & WATKINS LLP
                                                   Andrew Clubok (pro hac vice)
                                                   Sarah Tomkowiak (pro hac vice)
                                                   555 Eleventh Street, NW, Suite 1000
                                                   Washington, District of Columbia 20004
                                                   Telephone: (202) 637-2200
                                                   Email: andrew.clubok@lw.com
                                                          sarah.tomkowiak@lw.com

                                                   and

                                                   Jeffrey E. Bjork (pro hac vice)
                                                   Kimberly A. Posin (pro hac vice)
                                                   355 South Grand Avenue, Suite 100
                                                   Los Angeles, CA 90071
                                                   Telephone: (213) 485-1234
                                                   Email: jeff.bjork@lw.com

                                               2
58220150.v1
 Case 21-03020-sgj Doc 15 Filed 04/06/21       Entered 04/06/21 09:52:51    Page 3 of 4




                                                     kim.posin@lw.com

                                               /s/ Martin A. Sosland
                                               BUTLER SNOW LLP
                                               Martin Sosland (TX Bar No. 18855645)
                                               Candice M. Carson (TX Bar No. 24074006)
                                               2911 Turtle Creek Boulevard, Suite 1400
                                               Dallas, Texas 75219
                                               Telephone: (469) 680-5502
                                               E-mail: martin.sosland@butlersnow.com
                                                       candice.carson@butlersnow.com

                                               Counsel for UBS Securities LLC and UBS
                                               AG London Branch




                                           3
58220150.v1
 Case 21-03020-sgj Doc 15 Filed 04/06/21          Entered 04/06/21 09:52:51        Page 4 of 4




                                  CERTIFICATE OF SERVICE

        I, Martin A. Sosland, certify that the foregoing Corporate Ownership Statement was filed

electronically through the Court’s ECF system and served electronically on all parties enlisted to

receive service electronically.

        Dated: April 6, 2021.

                                                    /s/ Martin A. Sosland
                                                    MARTIN A. SOSLAND




58220150.v1
